Citation Nr: 9917225	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  90-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
boil on the anterior aspect of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active service from January 1966 to January 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an August 1996 decision, the Board denied as not well 
grounded eight service-connection claims over which the Board 
no longer has jurisdiction.  The Board has remanded the claim 
herein at issue on six previous occasions, most recently in 
September 1998.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The evidence fails to show disfiguring a scar of the neck 
resulting in moderate disfigurement, a superficial and poorly 
nourished scar with repeated ulceration, limitation of 
function of the neck, or exfoliation, exudation, or itching 
of the neck.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
boil on the anterior aspect of the neck are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, 4.118, Diagnostic Codes 5290, 7800, 7803, 7805, 7806, 
7819 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The claim has been remanded on six prior 
occasions, and the appellant has been afforded a 
contemporaneous medical examination to determine the severity 
of the disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(contemporaneous examination requirement).  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Factual Background

Service connection for residuals of a boil on the anterior 
neck was initially granted in a December 1968 rating 
decision; a noncompensable evaluation was assigned based in 
part on the results of a VA examination in November 1968 
showing no current rash.  The appellant filed a claim in 1988 
seeking a compensable evaluation.  

VA Agent Orange examination in January 1989 noted a normal 
neck and no findings of jaundice, rashes, or cyanosis.  

VA psychiatric examination in November 1989 showed that the 
appellant complained of dermatologic problems, but the 
psychiatrist did not discuss any dermatologic problems.  

VA examination in January 1991 indicated that boils on the 
neck had occurred off and on causing some scarring.  
Examination revealed multiple small flat to shallow scars on 
the neck that appeared to be secondary to recurrent bacterial 
and/or fungal infections.  Similar scars were also on the 
appellant's back, shoulders, chest, and legs.  The assessment 
was chronic fungal and bacterial skin infections of the neck 
causing chronic pruritic rash and infected cysts.  

VA examination in February 1994 discussed dermatologic 
problems affecting both arms and chest, but did not discuss 
residuals of boils on the neck.  

A February 1997 VA clinical record noted faint scaling.  An 
August 1997 VA clinical record showed complaints by the 
appellant of a skin rash with sun exposure starting at the 
neck and working down.  Examination revealed no active 
lesions on the neck, mild erythematous skin, and 
hyperpigmented patches on the neck.  The assessments included 
tinea versicolor and post-inflammatory hyperpigmentation.  

An August 1997 examination report containing the following 
information:

Exam[ination] with c[laims]-file to RO, the Chief 
of Dermatology had previously seen this veteran and 
stated that the boils on aspect of neck had 
resolved per note;

1.  '(O), observation,: hyperpigmentation 
patches on neck.'
2.  '(A+P), assessment & plan,: (1) tinea 
versicolor
                                                    
(2) post-inflammatory 
                                                          
hyperpigmentation.'

This is interpreted as there are no active boils on 
the veterans neck at present by [the associate 
Chief Medical Officer of the outpatient clinic].

VA examination in January 1999 revealed a low midline, well-
healed neck incision without no cosmetic problem, no 
recurrence of the cyst, and no discomfort in this location.  
The diagnoses included boil on the midline, anteriorly, of 
the neck, removed.  No residual abnormality.  

III.  Analysis

The disability is currently assigned a noncompensable 
evaluation under the criteria of Diagnostic Code 7819 for new 
benign skin growths, which are to be rated as scars, 
disfigurement, etc., or, unless otherwise provided, as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118.  

Under Diagnostic Code 7800 for disfiguring scars of the head, 
face, or neck, a noncompensable evaluation is assigned for 
slight disfigurement. A 10 percent evaluation may be assigned 
for symptomatology that is "moderate, disfiguring"; a 30 
percent evaluation may be warranted where the disfigurement 
is "[s]evere, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles"; a 50 percent 
evaluation requires "[c]omplete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement".  When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50-percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  38 C.F.R. § 4.118.  

The facts discussed above, however, do not show that any scar 
on the neck is disfiguring.  The January 1989 VA examination 
was silent as to any scar on the neck.  The January 1991 VA 
examination report noted scarring from chronic infections, 
but did not indicate any disfigurement caused by that 
scarring.  The August 1997 VA examination report and clinical 
record reported no active boils and that the boil on the neck 
had resolved.  Finally, the January 1999 VA examination 
showed that the boil had been removed without residual 
discomfort or cosmetic problem.  These findings fails to 
document disfiguring scarring that might warrant a 
compensable evaluation under the criteria of Diagnostic Code 
7800.  

Under Diagnostic Code 7803, a 10 percent evaluation may be 
assigned for superficial, poorly nourished scars with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation may be warranted for superficial scars, 
tender and painful on objective demonstration.  The 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118.  The evidence is 
silent as to repeated ulceration or poor nourishment 
associated with the scar on the neck.  The January 1991 VA 
examination showed shallow scars on the neck without further 
details.  The January 1999 VA examination noted that the scar 
was well healed.  These findings do not document residuals 
that might warrant a compensable evaluation under the 
criteria of Diagnostic Code 7803.  

Other scars, under Diagnostic Code 7805, are rated on the 
basis of limitation of function of the part affected.  Under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine, a 10 percent evaluation may be assigned for slight 
limitation of motion; a 20 percent evaluation may be 
warranted for moderate limitation of motion; a 30 percent 
evaluation requires severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a.  The evidence of record 
contains no evidence indicating that the residuals of a boil 
on the neck result in limited function of the neck; there is 
no discussion, for example, of motion limited due to any such 
residuals.  Therefore, a compensable evaluation is not 
appropriate under the criteria of Diagnostic Codes 7805 and 
5290.  

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema "[w]ith slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area".  A 10 percent evaluation may be assigned for 
eczema "[w]ith exfoliation, exudation or itching, if 
involving an exposed surface or extensive area".  A 30 
percent evaluation may be warranted for eczema "[w]ith 
exudation or itching constant, extensive lesions, or marked 
disfigurement".  A 50 percent evaluation requires eczema 
"[w]ith ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant".  38 C.F.R. § 4.118.  

The evidence of record here, as well, fails to show evidence 
supporting a compensable evaluation.  The location of the 
residuals of a boil on the neck is on an exposed surface.  
The only evidence discussing what may be the presence of 
exfoliation, exudation, or itching is the January 1991 VA 
examination, in which it was noted that infections resulted 
in a chronic pruritic rash and infected cysts.  This 
discussion, though, appears related to similar symptomatology 
involving the appellant's back, shoulders, chest, and legs, 
rather than the residuals of the boil on the neck.  As for 
that location, the August 1997 VA examination and clinical 
record noted only hyperpigmentation patches on the neck and 
no active boils.  Moreover, the January 1999 VA examination 
report revealed no residual abnormality.  Therefore, the 
evidence does not support a compensable evaluation under the 
criteria of Diagnostic Code 7806.  

Based on the evidence of record and in light of the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a boil on the 
anterior aspect of the neck.  


ORDER

Entitlement to a compensable evaluation for residuals of a 
boil on the anterior aspect of the neck is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

